Citation Nr: 0427987	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  03-14 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
the service-connected post- traumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs








WITNESSES AT HEARING ON APPEAL

The veteran and G.R.



ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk



INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 RO rating decision that granted 
service connection and assigned a 30 percent rating for PTSD, 
effective on September 18, 2001.  

In the course of his appeal, the veteran offered testimony 
before the undersigned Veterans Law Judge at a 
videoconference hearing in July 2004.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The service-connected PTSD is not shown to be manifested 
by more than that of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
period of an inability to perform occupational tasks due to 
chronic sleep disturbance, irritability, anxiety, nightmares 
and flashbacks.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for the service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130 including Diagnostic Code (DC) 9411 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Preliminary Matters

In November 2000, the President signed into law the VCAA, 
Public Law No. 106-475, 114 Stat. 2096 (2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA §3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. § 5103 (West 2002)).  

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  

The Board finds that the RO has satisfied the notification 
requirements of VCAA in this case.  By virtue of an April 
2003 Statement of the Case, a July 2004 videoconference 
hearing, and correspondence from VA, the veteran has been 
given notice of the information and/or medical evidence 
necessary to substantiate his claim.  

In particular, the Board notes a December 2001 letter, in 
which the veteran was advised of his and VA's 
responsibilities under VCAA.  In this letter, the RO advised 
the veteran to identify all health care providers who treated 
him for his PTSD, and explained what the evidence must show 
in order to substantiate his claim.  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The December 2001 letter did not address the issue of an 
increased rating in excess of 30 percent for the service-
connected PTSD.  However, it has been determined by VA's 
Office of the General Counsel (hereinafter referred to as 
"GC") that, when a claim of service connection is granted and 
the veteran submits a Notice of Disagreement as to the 
disability evaluation assigned, notice under 38 U.S.C.A. 
§ 5103(a) is not required as to the claim raised in the 
notice of disagreement.  See VAOPGCPREC 8-2003 (December 22, 
2003).  

Instead, it was concluded that the RO's only obligation under 
such circumstances is to develop or review the claim and, if 
the disagreement remains unresolved, to issue a Statement of 
the Case.  Id.  Such was done in the present case.  Thus, no 
further notice is required.  

Based on the above, the Board finds that the requirements 
under the VCAA with respect to the duty to notify have been 
satisfied in this case and that no further notice is 
necessary as to the claim on appeal.  

Since the VCAA notice in this case was provided to the 
veteran prior to the initial RO adjudication denying the 
claim, the timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini.  

It also appears that all obtainable evidence identified by 
the veteran relative to his claim has been acquired and 
associated with the claims folder and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for disposition of 
this appeal.  

The veteran has been informed of the evidence needed to 
substantiate his claim and of the duties that the RO would 
undertake to assist him in developing his claim.  

The veteran has not indicated, nor does the claims file 
otherwise indicate, that there are additional sources of 
pertinent evidence that supports his claim.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  The Board concludes that 
VA has complied with the VCAA notification requirements.  

Under 38 C.F.R. § 3.159(b) (2003), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The RO has obtained all 
relevant records identified by the veteran or otherwise 
evident from the claims folder.  

The veteran has not asserted that there are private treatment 
records that pertain to his claim that have not been obtained 
and considered.  The veteran has had several opportunities to 
identify sources of evidence, including the claim he filed, 
his Notice of Disagreement, his Substantive Appeal, his 
videoconference hearing, and the statements he has filed.  

However, the veteran has not provided information concerning 
additional evidence-such as the names of treatment 
providers, dates of treatment, or custodians of records, 
either private, Federal agency, or service related-which has 
not been obtained.  

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  38 U.S.C.A. § 5107(a) (West 2002); Pub. L. No. 
106-475, §3(a), 114 Stat. 2096, 2096-98 (2000) (now codified 
as amended at 38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  

The Board therefore finds that no useful purpose would be 
served in undertaking more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  
Similarly, as the veteran has indicated no other obtainable 
evidence, development by the Board would serve no useful 
purpose.  

For the same reasons, the Board concludes that any defect in 
meeting the technical requirements of the VCAA is 
nonprejudicial and harmless.  


Entitlement to an initial rating in excess of 30 percent for 
the service-connected 
post- traumatic stress disorder (PTSD)  

The veteran is seeking increased compensation for PTSD, 
currently evaluated as 30 percent disabling under 38 C.F.R. 
§§ 4.126, 4.130, DC 9411 (2003).  He essentially contends 
that his disability is more severe than is contemplated by 
the 30 percent rating currently assigned under DC 9411 
(2003).  

It is the duty of the Board to weigh the evidence and assess 
its credibility.  Wensch v. Principi, 15 Vet. App. 362 
(2001).  Furthermore, VA decision makers have the 
responsibility to assess the credibility of evidence and 
determine the degree of weight to give the evidence.  See 
Hayes v. Brown, 5 Vet. App. 60 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992).  

In the present case, the record includes Vet Center and VA 
treatment records from 2001 and 2004, in which the veteran 
was assessed as having a flattened affect, depression and 
PTSD.  It was also indicated that the veteran had difficulty 
maintaining eye contact and discussing his combat 
experiences.  

The Board notes an April 2002 VA medical opinion regarding 
the severity and extent of the veteran's PTSD.  The VA 
opinion relies on a review of the medical record, is thorough 
and explains the veteran's medical history in detail.  

Additionally, the Board notes that the April 2002 examiner 
thoroughly described the veteran's developmental, military, 
post-military and substance abuse histories.  The examiner 
utilized multiaxial assessment and determined that the 
veteran was alert and oriented.  

The examiner noted that the veteran's thought processes 
revealed tangentiality and that he thought-blocked around 
areas of war-related topics.  The examiner indicated that the 
veteran denied having homicidal or suicidal ideation and that 
no psychosis was noted.  

The VA examiner referenced the DSM-IV to find the criteria 
for diagnosing the veteran as having PTSD.  Additionally he 
specifically discussed the veteran's reported symptoms of 
flashbacks and nightmares.  

Finally, the examiner indicated a diagnosis of chronic PTSD 
with delayed onset, and assigned him a Global Assessment of 
Functioning (GAF) score of 65.  

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF of 51 to 60 reflects moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  

A score of 61-70 reflects some mild symptoms (e.g., depressed 
mood and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy 
or theft within the household), but generally functioning 
pretty well, and has some meaningful interpersonal 
relationships.  American Psychiatric Association: DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th 
Ed.) (1994); 38 C.F.R. §§ 4.125, 4.130 (2003).  

The Board further notes a March 2004 VA treatment record, in 
which the examiner described the veteran's affect as being 
dysthymic and frustrated because of a knee condition.  The 
report indicated that the veteran denied suicidal or 
homicidal ideation, that his thought process was linear and 
coherent and that no psychotic symptoms were noted.  

The examiner diagnosed the veteran as having PTSD with 
ongoing hyperarousal symptoms and continuous alcohol 
dependence.  The veteran was once again assigned a GAF score 
of 65.  

The Board notes that the evidence of record includes two lay 
statements made by the veteran's friends received in July 
2004, in which they commented on the severity of the 
veteran's condition.  Specifically, they attributed the 
veteran's anger, sleep condition and nightmares to his 
service-connected PTSD.  One statement contains the report 
that the veteran once contemplated suicide.  

Although the veteran has testified as to symptoms he 
perceives to be manifestations of disability, the question of 
whether the veteran's disability has increased in severity is 
one which requires skill in diagnosis, and questions 
involving diagnostic skills must be made by medical experts.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran has been rated under DC 9411, which governs 
ratings for PTSD, based on the regulations set forth in 
38 C.F.R. §§ 4.126 and 4.130, the General Rating Formula for 
Mental Disorders.  

Under DC 9411, a 30 percent evaluation is warranted when the 
veteran exhibits occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  

A 50 percent evaluation is warranted when the veteran 
exhibits occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted for PTSD where the 
veteran exhibits occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical; 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

Based on a careful review of the entire record, the Board 
notes that the veteran's PTSD symptoms have remained fairly 
constant since the effective date of service connection.  
Since that time, the medical evidence of record shows that he 
has exhibited periods of dysthymia, complained of chronic 
sleep impairment, and has been assigned a GAF score of 65.  

When, as here, the veteran timely appealed the ratings 
initially assigned for the service-connected disability after 
establishing service connection for it, VA must consider the 
claim in this context.  This, in turn, includes determining 
whether the veteran is entitled to "staged" ratings to 
compensate him for times since filing his claims when his 
disabilities may have been more severe than at other times 
during the course of his appeal.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

The Board finds that, based on the consistency of the 
veteran's symptoms over the past few years, the service-
connected PTSD has been 30 percent disabling since the 
effective date of the grant of service connection.  

A higher evaluation for the service-connected PTSD, however, 
is not warranted.  Under the aforementioned criteria, a 50 
percent evaluation would entail symptoms such as flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long-
term memory; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A review of the record reflects that the severity of the 
veteran's PTSD does not rise to the level necessary for a 50 
percent evaluation or higher.  He complains of fragmented 
sleep, nightmares, and anxiety, but his thought processes, 
speech and judgment were found to be intact.  Moreover, the 
veteran maintained steady employment in his post-military 
career and was last reported working as a security guard and 
maintenance officer.  

Based on a review of the entire record, the Board finds that 
the current service-connected disability picture referable to 
PTSD is not shown to meet the criteria that support the 
assignment of a rating higher than 30 percent under DC 9411.  



ORDER

An initial rating in excess of 30 percent for service-
connected post-traumatic stress disorder (PTSD) is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



